UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1832


GEORGE WASHINGTON,

                Plaintiff - Appellant,

          v.

COASTAL INTERNATIONAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-00331-DKC)


Submitted:   February 23, 2016            Decided: February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Washington, Appellant Pro Se. Seth Charles Berenzweig,
Nicholas Ryan Johnson, Declan C. Leonard, BERENZWEIG LEONARD,
LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George      Washington         appeals    the   district        court’s      orders

denying    his    motions      to    transfer    venue    and    granting        summary

judgment   in    favor    of    his    former    employer       in   his   employment

discrimination action.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.              Washington v. Coastal Int’l Sec., No.

8:14-cv-00331-DKC (D. Md. Feb. 5, 2015; July 16, 2015).                              We

dispense    with       oral    argument       because     the    facts     and    legal

contentions      are   adequately      presented     in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2